Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 1 of 21




             EXHIBIT C
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 2 of 21

                                                            EXHIBIT C

                                                      Disputed Claim Terms

     I.      The Parties’ Respective Proposed Constructions For the Disputed Terms
           Claim Terms and Phrases               Plaintiff’s Proposed Construction         Defendants’ Proposed Construction
                    U.S. Reissued Patent Nos. RE44,686 (the “’686 patent”) and RE42,726 (the “’726 patent”)
1.   “modif[y/ied] [a] resource allocation” / “modif[y/ied] set of functions and         “modif[y/ied] [a] quality of service
     “modify[ing] [the] computer resources features of a physical host used in           guarantee” / “modify[ing] [the] quality of
     allocated to a virtual server”           implementing tasks for the virtual server” service guarantee of a virtual server”
                                              / “modify[ing] a set of the functions and
     (’686 patent claims 5-7)                 features of a physical host used in        See also construction of “quality of
                                              implementing tasks for the virtual server” service guarantee”

     “modify[ing] a resource allocation for    “modify[ing] a set of the functions and      “modify[ing] a quality of service
     the virtual server” / “modifying          features of a physical host used in          guarantee for the virtual server” /
     [the] computer resources allocated to a   implementing tasks for the virtual server”   “modifying [the] quality of service
     virtual server”                           / “modify[ing] a set of the functions and    guarantee of a virtual server”
                                               features of a physical host used in
     (’726 patent claims 1, 4-5 and 8)         implementing tasks for the virtual server”   See also construction of “quality of
                                                                                            service guarantee”

2.   “resource unavailable messages                                                         “resource unavailable messages resulting
     resulting from denied requests to         “resource unavailable messages” = “an        from denied requests to modify a resource
     modify a resource allocation” /           indication that a request by the virtual     allocation” = “indications that requests by
     “resource unavailable messages” /         server cannot be immediately serviced”       the virtual server for additional resources
     “denied requests to modify a resource                                                  are either implicitly or explicitly denied,
     allocation”                               “denied requests to modify a resource        resulting from denied requests to modify a
                                               allocation” = “a request by the virtual      resource allocation”
     (’686 patent claims 5-7)                  server that cannot be immediately
                                               serviced”                                    “resource unavailable messages” =
                                                                                            “indications that requests by the virtual
                                                                                            server for additional resources are either
                                                                                            implicitly or explicitly denied”



                                                                  1
                          Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 3 of 21

                                                            EXHIBIT C

                                                      Disputed Claim Terms

           Claim Terms and Phrases                Plaintiff’s Proposed Construction              Defendants’ Proposed Construction
                                                                                              “denied requests to modify a resource
                                                                                              allocation” = Plain and ordinary meaning;
                                                                                              but see construction of “modify a resource
                                                                                              allocation”
3.   “resource denials”                        “indications that requests by the virtual      “indications that requests by the virtual
                                               server cannot be immediately serviced”         server for additional resources are either
     (’726 patent claims 1, 4-5 and 8)                                                        implicitly or explicitly denied”

4.   “determination that a virtual server is   Plain and ordinary meaning                     “determination that an average number of
     overloaded”                                                                              resource denials for a virtual server is
                                                                                              beyond a pre-configured threshold”
     (’686 patent claims 5-7)
                                                                                              See also construction of “resource
                                                                                              denials”

     “virtual server overloaded signal”        “an indication that a virtual server has       “signal indicating that an average number
                                               been or is being denied resources”             of resource denials for a virtual server is
     (’726 patent claims 1, 4-5 and 8)                                                        beyond a pre-configured threshold”

                                                                                              See also construction of “resource
                                                                                              denials”

5.   “virtual server”                          plain and ordinary meaning; in the             “a process executing on a host computer
                                               alternative: “a virtual machine that resides   that accepts communication requests, and
     (’686 patent claims 5-7)                  on a physical server and uses the physical     that is capable of receiving a quality of
     (’726 patent claims 1-11)                 server’s resources but has the appearance      service guarantee from a physical host”
                                               of being a separate dedicated machine”




                                                                  2
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 4 of 21

                                                             EXHIBIT C

                                                       Disputed Claim Terms

           Claim Terms and Phrases                  Plaintiff’s Proposed Construction            Defendants’ Proposed Construction
6.   “determining that a second physical        plain and ordinary meaning; in the             Indefinite
     host can accommodate the requested         alternative: “determining that a second
     modified resource allocation”              physical host can accommodate the
                                                request(s) by the virtual server that could
     (’686 patent claims 5-7)                   not be immediately serviced”

7.   “quality of service guarantee”             “a guaranteed resource allotment which         “information that specifies a guaranteed
                                                can be dynamically increased/modified”         amount of an assigned resource, and that
     (’726 patent claims 1 and 4)                                                              can be dynamically increased/modified”

8.   “a component configured to receive an      Not subject to § 112 ¶ 6 - in                  Means-plus function term. This term is
     indication that a first physical host is   the alternative:                               indefinite.
     overloaded, wherein the indication is
     based on a determination that a virtual    Function: receive an indication that a first   Function: receive an indication that a first
     server is overloaded and wherein the       physical host is overloaded                    physical host is overloaded, wherein the
     determination that a virtual server is                                                    indication is based on a determination that
     overloaded is based on one or more         Structure: Dynamic Resource                    a virtual server is overloaded and wherein
     resource unavailable messages              Configuration Module 100; Physical             the determination that a virtual server is
     resulting from denied requests to          Hosts 160A-C; Virtual Servers 162A-G           overloaded is based on one or more
     modify a resource allocation”                                                             resource unavailable messages resulting
                                                                                               from denied requests to modify a resource
     (’686 patent claim 7)                                                                     allocation

                                                                                               Structure: This term is indefinite for a
                                                                                               lack of sufficient corresponding structure
                                                                                               in the specification.



9.   “a component configured to determine       Not subject to § 112 ¶ 6 - in the              Means-plus function term. This term is
     that a second physical host can            alternative:                                   indefinite.


                                                                   3
                           Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 5 of 21

                                                                EXHIBIT C

                                                          Disputed Claim Terms

           Claim Terms and Phrases                    Plaintiff’s Proposed Construction           Defendants’ Proposed Construction
      accommodate the requested modified
      resource allocation”                         Function: determine that a second            Function: determine that a second
                                                   physical host can accommodate the            physical host can accommodate the
      (’686 patent claim 7)                        requested modified resource allocation       requested modified resource allocation

                                                   Structure: Dynamic Resource                  Structure: This term is indefinite for a
                                                   Configuration Module 100; Physical           lack of sufficient corresponding structure
                                                   Hosts 160A-C; Virtual Servers 162AG          in the specification.

10.   “a component configured to generate a        Not subject to § 112 ¶ 6 - in the            Means-plus function term.
      physical host transfer signal that           alternative:
      indicates a second physical host and to                                                  Function: generate a physical host transfer
      transfer the virtual server from the first   Function: generate a physical host transfer signal that indicates a second physical
      physical host to the second physical         signal                                      host and to transfer the virtual server from
      host if the first physical host is                                                       the first physical host to the second
      overloaded”                                  Structure: Dynamic Resource                 physical host if the first physical host is
                                                   Configuration Module 100*; Physical         overloaded
      (’686 patent claim 7)                        Hosts 160A-C; Virtual Servers 162A-G
                                                                                               See also construction of “virtual server”
                                                   *Dynamic Resource Configuration
                                                   Module 100 includes the structure           Structure: Dynamic Virtual Server Mover
                                                   identified by VMware in its Reply Brief     140 as described in ’686 Patent, 12:1-28;
                                                   (Load Balancing Module 130; Load            Figure 6.
                                                   Balancing Calculator 530; Virtual Server
                                                   Resource Monitor 110; and Physical Host
                                                   Resource Monitor 540) with the exception
                                                   of the pin-cites to the specification.
11.   “a virtual server resource monitor           Not subject to § 112 ¶ 6 - in the           Means-plus function terms.
      [communicatively coupled to the first        alternative:
      physical host and] configured to                                                         Function: [creating a virtual server
      monitor resource denials and to send a                                                   resource monitor communicatively


                                                                      4
                          Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 6 of 21

                                                            EXHIBIT C

                                                      Disputed Claim Terms

            Claim Terms and Phrases               Plaintiff’s Proposed Construction             Defendants’ Proposed Construction
      virtual server overloaded signal in      Function: monitor resource denials and         coupled to the first physical host and]
      response to the resource denials”        send a virtual server overloaded signal in     monitor resource denials and to send a
                                               response                                       virtual server overloaded signal in
      (’726 patent claims 1 and 5)                                                            response to the resource denials
                                               Structure: Dynamic Resource
      “program code for creating a virtual     Configuration Module 100; Physical             See also construction of the terms
      server resource monitor                  Hosts 160A-C                                   “resource denials” and “virtual server
      communicatively coupled to the first                                                    overloaded signal”
      physical host and configured to
      monitor resource denials and, in                                                        Structure: Virtual Server Resource
      response to the resource denials, to                                                    Monitor 110 as described in ’726 Patent,
      send a virtual server overloaded                                                        5:21-65; 7:41-9:46; Figure 3.
      signal”

      (’726 patent claim 4)

12.   “a virtual server resource modifier      Not subject to § 112 ¶ 6 - in the              Means-plus function terms.
      [communicatively coupled to the first    alternative:
      physical host and] configured to                                                        Function: [creating a virtual server
      receive the virtual server overloaded    Function: receive the virtual server           resource modifier communicatively
      signal and, in response to the virtual   overloaded signal and in response, modify      coupled to the first physical host] receive
      server overloaded signal, to modify a    a resource allocation for the virtual server   the virtual server overloaded signal and,
      resource allocation for the virtual      and send a virtual server resource             in response to the virtual server
      server and to send a virtual server      modification signal                            overloaded signal, to modify a resource
      resource modification signal”                                                           allocation for the virtual server and to
                                               Structure: Dynamic Resource                    send a virtual server resource
      (’726 patent claims 1 and 5)             Configuration Module 100; Physical             modification signal
                                               Hosts 160A-C; Virtual Servers 162A-G
      “program code for creating a virtual                                                    See also constructions of the terms
      server resource modifier                                                                “virtual server overloaded signal,”
      communicatively coupled to the first


                                                                  5
                          Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 7 of 21

                                                              EXHIBIT C

                                                        Disputed Claim Terms

            Claim Terms and Phrases                 Plaintiff’s Proposed Construction          Defendants’ Proposed Construction
      physical host and configured to                                                        “modify a resource allocation,” and
      receive the virtual server overloaded                                                  “virtual server”
      signal and, in response to the virtual
      server overloaded signal, to modify a                                                  Structure: Virtual Server Resource
      resource allocation for the virtual                                                    Modifier 120 as described in ’726 Patent,
      server and to send a virtual server                                                    3:43-48, 3:66-5:4; 5:21-65; 9:47-10:52;
      resource modification signal”                                                          Figure 4.

      (’726 patent claim 4)

13.   “a load balanc[ing/er] [module]            Not subject to § 112 ¶ 6 – in the           Means-plus function terms.
      [communicatively coupled to the            alternative:
      plurality of physical hosts and]                                                       Function: [creating a load balancing
      configured to receive the virtual server   Function: receive the virtual server        module communicatively coupled to the
      resource modification signal and to        resource modification signal and            plurality of physical hosts and] receive the
      determine whether the first physical       determine whether the first physical host   virtual server resource modification signal
      host is overloaded and, in response to     is overloaded and in the case that it is    and to determine whether the first
      a determination that the first physical    send a physical host transfer signal        physical host is overloaded and, in
      host is overloaded, to send a physical     indicating a second physical host           response to a determination that the first
      host transfer signal that indicates a                                                  physical host is overloaded, to send a
      second physical host”                      Structure: Dynamic Resource                 physical host transfer signal that indicates
                                                 Configuration Module 100; Physical          a second physical host
      (’726 patent claims 1 and 5)               Hosts 160A-C; Virtual Servers 162A-G
                                                                                             See also construction of the term “the first
      “program code for creating a load                                                      physical host is overloaded”
      balancing module communicatively
      coupled to the plurality of physical                                                   Structure: Physical Host Load Balancing
      hosts and configured to receive the                                                    Module 130 as described in ’726 Patent,
      virtual server resource modification                                                   5:21-65; 6:4-19; 10:53-11:52; Figure 5.
      signal and to determine whether the
      first physical host is overloaded and,


                                                                    6
                           Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 8 of 21

                                                                EXHIBIT C

                                                          Disputed Claim Terms

             Claim Terms and Phrases                  Plaintiff’s Proposed Construction            Defendants’ Proposed Construction
      in response to a determination that the
      first physical host is overloaded, to
      send a physical host transfer signal
      that indicates a second physical host”

      (’726 patent claim 4)

14.   “a dynamic virtual server mover              Not subject to § 112 ¶ 6 – in the             Means-plus function terms.
      [communicatively coupled to the              alternative
      plurality of physical hosts and]                                                           Function: [creating a dynamic virtual
      configured to receive the physical host      Function receive the physical host transfer   server mover communicatively coupled to
      transfer signal and, in response to the      signal and transfer the virtual server from   the plurality of physical hosts and] receive
      physical host transfer signal, to            the first physical host to the second         the physical host transfer signal and, in
      transfer the virtual server from the first   physical host                                 response to the physical host transfer
      physical host to the second physical                                                       signal, to transfer the virtual server from
      host”                                        Structure Dynamic Resource                    the first physical host to the second
                                                   Configuration Module 100; Physical            physical host
      (’726 patent claims 1 and 5)                 Hosts 160A-C
                                                                                                 See also construction of the term “virtual
      “program code for creating a dynamic                                                       server”
      virtual server mover communicatively
      coupled to the plurality of physical                                                       Structure: Dynamic Virtual Server Mover
      hosts and configured to receive the                                                        140 as described in ’726 Patent, 11:63-
      physical host transfer signal and, in                                                      12:23; Figure 6.
      response to the physical host transfer
      signal, to transfer the virtual server
      from the first physical host to the
      second physical host”

      (’726 patent claim 4)



                                                                      7
                           Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 9 of 21

                                                              EXHIBIT C

                                                          Disputed Claim Terms

            Claim Terms and Phrases                  Plaintiff’s Proposed Construction           Defendants’ Proposed Construction
15.   “the dynamic virtual server mover is       Not subject to § 112 ¶ 6 - in the              Means-plus function terms.
      further configured to direct the first     alternative:
      physical host to store, in the file                                                       Function: direct the first physical host to
      system, a set of system files for the      Function: direct the first physical host to    store, in the file system, a set of system
      virtual server and to direct the second    store a set of system files for the virtual    files for the virtual server and to direct the
      physical host to access, from the file     server in the file system and to direct the    second physical host to access, from the
      system, the set of system files for the    second physical host to access the set of      file system, the set of system files for the
      virtual server, thereby transferring the   system files for the virtual server from the   virtual server, thereby transferring the
      virtual server from the first physical     file system and transferring the virtual       virtual server from the first physical host
      host to the second physical host”          server                                         to the second physical host

      (’726 patent claims 3 and 7)               Structure: Dynamic Resource                    See also construction of the term “virtual
                                                 Configuration Module 100; Physical             server”
                                                 Hosts 160A-C; Virtual Servers 162A-G
                                                                                                Structure: Dynamic Virtual Server Mover
                                                                                                140 as described in ’726 Patent, 11:63-
                                                                                                12:23; Figure 6.

                                             U.S. Patent No. 7,949,752 (the “’752 patent”)
16.   “exhausted”                               “used up to the allotted or pre-determined “unavailable for reuse”
                                                amount”
      (’752 patent claims 1, 9 and 24)

17.   “consumed”                                 “used”                                         “used up”

      (’752 patent claims 1, 9 and 24)

18.   “service”                                  “Network functionality available to            “An application that is used by an agent
                                                 agent(s)”                                      on behalf of a principal”
      (’752 patent claims 1, 3, 9 and 24)



                                                                    8
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 10 of 21

                                                              EXHIBIT C

                                                        Disputed Claim Terms

            Claim Terms and Phrases                Plaintiff’s Proposed Construction         Defendants’ Proposed Construction
19.   “means for receiving data for creating     Means-plus function term.                  Means-plus function term.
      a network-based agent”
                                                 Function: receiving data for creating a    Function: Same as IV’s proposal.
      (’752 patent claim 1)                      network-based agent
                                                                                            Structure: communication line (68) as
                                                 Structure: communication                   described in ’752 patent, 6:16–27, 14:48–
                                                 line (68)                                  57.


20.   “means for invoking, in response to        Means-plus function term.                  Means-plus function term.
      receiving a URL defining a type of
      event and identifying the network-         Function: invoking, in response to         Function: Same as IV’s proposal.
      based agent, an execution of the           receiving a URL defining a type of event
      network-based agent”                       and identifying the network based          Structure: agent server (20) as described
                                                 agent, an execution of the network-based   in ’752 patent, 7:47–65, 8:7–13, 18:34–
      (’752 patent claim 1)                      agent                                      38.

                                                 Structure: agent server (20)

21.   “means, including the network-based        Means-plus function term.                  Means-plus function term.
      agent, for using a service and a service
      resource configured to be consumed         Function: using a service and a            Function: Same as IV’s proposal.
      by the network-based agent for             service resource configured
      performing the operation”                  to be consumed by the                      Structure: agent (22) as described in ’752
                                                 network-based agent for                    patent, 8:31–34, 9:31–39.
      (’752 patent claim 1)                      performing the operation

                                                 Structure: agent (22)




                                                                    9
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 11 of 21

                                                         EXHIBIT C

                                                    Disputed Claim Terms

            Claim Terms and Phrases            Plaintiff’s Proposed Construction        Defendants’ Proposed Construction
22.   “means for communicating a result of   Means-plus function term.                 Means-plus function term.
      the operation over a network
      communications link”                   Function: communicating a result of the   Function: Same as IV’s proposal.
                                             operation over a network communications
      (’752 patent claim 1)                  link                                      Structure: communication line (68) as
                                                                                       described in’752 patent, 6:16–27, 14:48–
                                             Structure: communication line (68)        57.

23.   “means for mediating an interaction    Means-plus function term.                 Means-plus function term.
      between the means for using the
      service and the service”               Function: mediating an interaction        Function: Same as IV’s proposal.
                                             between the means for using the service
      (’752 patent claim 3)                  and the service                           Structure: service wrapper (26) as
                                                                                       described in ’752 patent, 16:22–38.
                                             Structure: service wrapper (26)

24.   “means for monitoring an amount of     Means-plus function term.                 Means-plus function term.
      the service resource used by the
      network-based agent”                   Function: monitoring an amount of the     Function: Same as IV’s proposal.
                                             service resource used by the network-
      (’752 patent claim 4)                  based agent                               Structure: monitor as described in ’752
                                                                                       patent, 16:50-61.
                                             Structure: Service Wrapper 26
25.   “means for allowing a user to modify   Means-plus function term.                 Means-plus function term.
      the network-based agent”
                                             Function: allowing a user to modify       Function: Same as IV’s proposal.
      (’752 patent claim 6)                  the network-based agent
                                                                                       Structure: network system (2) as
                                             Structure: network system (2)             described in ’752 patent, 9:26–30, 10:12–
                                                                                       15.



                                                               10
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 12 of 21

                                                          EXHIBIT C

                                                    Disputed Claim Terms

            Claim Terms and Phrases               Plaintiff’s Proposed Construction       Defendants’ Proposed Construction
                                      U.S. Reissued Patent No. RE43,051 (the “’051 patent”)
26.   “virtual server”                        Plain and ordinary meaning, or            “a process executing on a host computer
                                              alternatively: “virtual machine(s) that   that accepts communications requests”
      (’051 patent claims 1, 3 and 6)         reside(s) on a physical server and use(s)
                                              the physical server’s resources but
                                              has/have the appearance of being a
                                              separate dedicated machine(s)”

27.   “physical interface[s]”                 Plain and ordinary meaning                “hardware that provides a point of
                                                                                        communication between two or more
      (’051 patent claims 1 and 3)                                                      devices”

28.   The physical interface / tunnel         Plain and ordinary meaning                Claim 1:
      identifier terms:                                                                   storing a customer lookup table, the
                                                                                             customer lookup table storing
      Claim 1:                                                                               associations between [incoming]
       storing a customer lookup table,                                                     physical interfaces and [incoming]
         the customer lookup table storing                                                   tunnel identifiers identifying tunnels
         associations between physical                                                       for private networks and a plurality
         interfaces and tunnel identifiers                                                   of customer forwarding tables;
         identifying tunnels for private                                                  storing a plurality of customer
         networks and a plurality of                                                         forwarding tables, the customer
         customer forwarding tables;                                                         forwarding tables associating
       storing a plurality of customer                                                      network addresses with [outgoing]
         forwarding tables, the customer                                                     physical interfaces and [outgoing]
         forwarding tables associating                                                       tunnel identifiers;
         network addresses with physical                                                  receiving, over a tunnel, a
         interfaces and tunnel identifiers;                                                  transmission on [an incoming]
       receiving, over a tunnel, a                                                          physical interface, the transmission
         transmission on a physical                                                          containing [an incoming] tunnel
                                                                                             identifier;


                                                               11
                   Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 13 of 21

                                                  EXHIBIT C

                                             Disputed Claim Terms

      Claim Terms and Phrases             Plaintiff’s Proposed Construction    Defendants’ Proposed Construction
    interface, the transmission                                                 determining the correct customer
    containing a tunnel identifier;                                               forwarding table from the customer
   determining the correct customer                                              lookup table using the [incoming]
    forwarding table from the                                                     physical interface and the
    customer lookup table using the                                               [incoming] tunnel identifier;
    physical interface and the tunnel                                           determining via the customer
    identifier;                                                                   forwarding table [an outgoing]
   determining via the customer                                                  physical interface and [an outgoing]
    forwarding table a physical                                                   tunnel identifier associated with a
    interface and tunnel identifier                                               network address of the transmission;
    associated with a network address                                             and
    of the transmission;                                                        sending the transmission to the
   sending the transmission to the                                               network address on the determined
    network address on the determined                                             [outgoing] physical interface using
    physical interface using the                                                  the determined [outgoing] tunnel
    determined tunnel identifier.                                                 identifier.

Claim 3:                                                                      Claim 3:
   storing customer lookup                                                     storing customer lookup information
    information and customer                                                       and customer forwarding
    forwarding information, the                                                    information, the customer lookup
    customer lookup information                                                    information specifying associations
    specifying associations between                                                between [incoming] physical
    physical interfaces and tunnel                                                 interfaces and [incoming] tunnel
    identifiers identifying tunnels for                                            identifiers identifying tunnels for
    private networks and multiple                                                  private networks and multiple
    customer forwarding tables, the                                                customer forwarding tables, the
    customer forwarding information                                                customer forwarding information
    associating network addresses with                                             associating network addresses with
    physical interfaces and tunnel                                                 [outgoing] physical interfaces and
    identifiers;                                                                   [outgoing] tunnel identifiers;


                                                       12
                          Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 14 of 21

                                                              EXHIBIT C

                                                         Disputed Claim Terms

            Claim Terms and Phrases                  Plaintiff’s Proposed Construction         Defendants’ Proposed Construction
         receiving, over a tunnel, a                                                           receiving, over a tunnel, a
          transmission on a physical                                                              transmission on [an incoming]
          interface having an interface                                                           physical interface having [an
          identifier, the transmission                                                            incoming] interface identifier, the
          identifying a tunnel identifier;                                                        transmission identifying [an
         determining the correct customer                                                        incoming] tunnel identifier;
          forwarding information from the                                                       determining the correct customer
          customer lookup information using                                                       forwarding information from the
          the physical interface identifier and                                                   customer lookup information using
          the tunnel identifier;                                                                  the [incoming] physical interface
         using the customer forwarding                                                           identifier and the [incoming] tunnel
          information to identify a physical                                                      identifier;
          interface and tunnel identifier                                                       using the customer forwarding
          associated with a network address                                                       information to identify [an
          of the transmission;                                                                    outgoing] physical interface and [an
         sending the transmission to the                                                         outgoing] tunnel identifier
          network address on the identified                                                       associated with a network address of
          physical interface using the                                                            the transmission; and
          identified tunnel identifier.                                                         sending the transmission to the
                                                                                                  network address on the identified
                                                                                                  [outgoing] physical interface using
      (’051 patent claims 1 and 3)                                                                the identified [outgoing] tunnel
                                                                                                  identifier.

29.   “customer forwarding                        “table(s) containing [a set/sets] of        Plain and ordinary meaning
      [table/information]”                        customer specific forwarding
                                                  information” / “set(s) of customer specific
      (’051 patent claims 1 and 3)                forwarding information”

                                        U.S. Reissued Patent No. RE44,818 (the “’818 patent”)



                                                                   13
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 15 of 21

                                                            EXHIBIT C

                                                       Disputed Claim Terms

            Claim Terms and Phrases                Plaintiff’s Proposed Construction      Defendants’ Proposed Construction
30.   “hierarchical token bucket resource       Plain and ordinary meaning              the specific class-based scheduling
      allocation” / “token”                                                             algorithm known in the art as the
                                                                                        “hierarchical token bucket”
      (’818 patent claims 1, 17, 30, 32 and
      42)

31.   “enforc[e/ing]”, “receiv[e/ing]”,         Plain and ordinary meaning (for each)   “enforcing . . . across the physical
      “classify[ing]”, “compar[e/ing]”,                                                 [storage network] interface of the virtual
      “forward[ing]”, and “buffer[ing]”                                                 I/O server”

      (’818 patent claims 1, 17, 30, 32, 33,                                            “receiv[e/ing] in the virtual I/O server”
      37, 38, 39, 42)
                                                                                        “classify[ing] in the virtual I/O server”

                                                                                        “compar[e/ing] in the virtual I/O server”

                                                                                        “forward[ing] in the virtual I/O server”

                                                                                        “buffer[ing] in the virtual I/O server”

32.   “maintaining a connection over a          Plain and ordinary meaning              “maintaining a connection between the
      network fabric”                                                                   physical interface of the application
                                                                                        server and the physical interface of the
      (’818 patent claims 1, 17, 30, 32 and                                             virtual I/O server over a network fabric”
      42)

33.   virtual storage network interface layer   Plain and ordinary meaning              interface layers (e.g., virtual network
      of an application server” / “virtual                                              interface 220, virtual HBA 208a) that
      network interface layer of an                                                     emulate layers of a networking or storage
      application server”/ “virtual interface                                           protocol stack
      layer of an application server”


                                                                 14
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 16 of 21

                                                             EXHIBIT C

                                                       Disputed Claim Terms

           Claim Terms and Phrases                 Plaintiff’s Proposed Construction          Defendants’ Proposed Construction

      (’818 patent claims 1, 17, 30, 32 and
      42)
34.   “one or more input/output                 Not subject to § 112 ¶ 6 - in the           Means-plus function term. This term
      virtualization modules comprising         alternative:                                is indefinite.
      computer-readable instructions
      operative to cause the one or more        Function: cause one or more processors to   Function: maintain a connection, over a
      processors to:                            maintain a connection, over a network       network fabric, to a virtual storage
                                                fabric, to a virtual storage network        network interface layer of an application
      maintain a connection, over a network     interface layer of an application server    server, wherein the virtual storage
      fabric, to a virtual storage network                                                  network interface layer is associated with
      interface layer of an application server, Structure: Virtual I/O Server 106; I/O      a virtual storage node identifier
      wherein the virtual storage network       Switch Fabric 104
      interface layer is associated with a                                                  Structure: This term is indefinite for a
      virtual storage node identifier”                                                      lack of sufficient corresponding structure
                                                                                            in the specification.
      (’818 patent claim 17)

35.   “one or more input/output                 Not subject to § 112 ¶ 6 - in the           Means-plus function term. This term is
      virtualization modules comprising         alternative:                                indefinite.
      computer-readable instructions
      operative to cause the one or more        Function: present, at a physical storage    Function: present, at a physical storage
      processors to: […] present, at a          network interface, the virtual storage node network interface, the virtual storage node
      physical storage network interface, the   identifier to a storage area network        identifier to a storage area network
      virtual storage node identifier to a
      storage area network”                     Structure: Virtual I/O server 106; HBA      Structure: This term is indefinite for a
                                                108                                         lack of sufficient corresponding structure
      (’818 patent claim 17)                                                                in the specification.

36.   “one or more input/output                 Not subject to § 112 ¶ 6 - in the           Means-plus function term. This term is
      virtualization modules comprising         alternative:                                indefinite.


                                                                   15
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 17 of 21

                                                              EXHIBIT C

                                                        Disputed Claim Terms

            Claim Terms and Phrases                 Plaintiff’s Proposed Construction          Defendants’ Proposed Construction
      computer-readable instructions
      operative to cause the one or more         Function: enforce a hierarchical token      Function: enforce a hierarchical token
      processors to: […] enforce a               bucket resource allocation of bandwidth     bucket resource allocation of bandwidth
      hierarchical token bucket resource         across the physical storage network         across the physical storage network
      allocation of bandwidth across the         interface.                                  interface
      physical storage network interface”
                                                 Structure: Virtual I/O Server 106           Structure: This term is indefinite for a
      (’818 patent claim 17)                                                                 lack of sufficient corresponding structure
                                                                                             in the specification.
37.   “one or more input/output                  Not subject to § 112 ¶ 6 - in the           Means-plus function term. This term
      virtualization modules comprising          alternative:                                is indefinite.
      computer-readable instructions
      operative to cause the one or more         Function: receive, over the connection, a   Function: connection, a storage command
      processors to: […] receive, over the       storage command to read/write to/from a     from the virtual storage network interface
      connection, a storage command from         target connected to the storage area        layer of the application server, wherein
      the virtual storage network interface      network, from the virtual network           the storage command is a command to
      layer of the application server, wherein   interface layer of the application server   read data from, or write data to, a target
      the storage command is a command to                                                    connected to the storage area network
      read data from, or write data to, a        Structure: Virtual I/O Server 106; I/O
      target connected to the storage area       Switch Fabric 104; Virtual HBA 208a;        Structure: This term is indefinite for a
      network”                                   Encapsulation Module 206; I/O Fabric        lack of sufficient corresponding structure
                                                 Driver Stack 204; I/O Fabric PHY            in the specification.
      (’818 patent claim 17)                     Interface 202

38.   “one or more input/output                  Not subject to § 112 ¶ 6 - in the           Means-plus function term. This term
      virtualization modules comprising          alternative:                                is indefinite.
      computer-readable instructions
      operative to cause the one or more         Function: determine a data transfer size    Function: determine a data transfer size
      processors to: […] determine a data        associated with the storage command         associated with the storage command
      transfer size associated with the
      storage command”


                                                                    16
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 18 of 21

                                                             EXHIBIT C

                                                       Disputed Claim Terms

           Claim Terms and Phrases                 Plaintiff’s Proposed Construction            Defendants’ Proposed Construction
                                                Structure: Application Server 102; Virtual   Structure: This term is indefinite for a
      (’818 patent claim 17)                    I/O Server 106                               lack of sufficient corresponding structure
                                                                                             in the specification.
39.   “one or more input/output                 Not subject to § 112 ¶ 6 - in the            Means-plus function term. This term
      virtualization modules comprising         alternative:                                 is indefinite.
      computer-readable instructions
      operative to cause the one or more        Function: classify the storage command       Function: classify the storage command
      processors to: […] classify the storage   relative to the hierarchical token bucket    relative to the hierarchical token bucket
      command relative to the hierarchical      resource allocation to determine a current   resource allocation to determine a current
      token bucket resource allocation to       amount of tokens available                   amount of tokens available
      determine a current amount of tokens
      available”                                Structure: Application Server 102; Virtual   Structure: This term is indefinite for a
                                                I/O Server 106                               lack of sufficient corresponding structure
      (’818 patent claim 17)                                                                 in the specification.

40.   “one or more input/output                 Not subject to § 112 ¶ 6 - in the            Means-plus function term. This term is
      virtualization modules comprising         alternative:                                 indefinite.
      computer-readable instructions
      operative to cause the one or more        Function: compare the data transfer size     Function: compare the data transfer size
      processors to: […] compare the data       of the storage command to the current        of the storage command to the current
      transfer size of the storage command      amount of tokens available.                  amount of tokens available
      to the current amount of tokens
      available”                                Structure: Virtual I/O Server 106            Structure: This term is indefinite for a
                                                                                             lack of sufficient corresponding structure
      (’818 patent claim 17)                                                                 in the specification.

41.   “one or more input/output                 Not subject to § 112 ¶ 6 - in the            Means-plus function term. This term is
      virtualization modules comprising         alternative:                                 indefinite.
      computer-readable instructions
      operative to cause the one or more
      processors to: […] process the storage


                                                                   17
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 19 of 21

                                                           EXHIBIT C

                                                     Disputed Claim Terms

           Claim Terms and Phrases               Plaintiff’s Proposed Construction          Defendants’ Proposed Construction
      command, if the current amount of       Function: process the storage command if    Function: process the storage command, if
      tokens available is sufficient”         the current amount of tokens available is   the current amount of tokens available is
                                              sufficient.                                 sufficient
      (’818 patent claim 17)
                                              Structure: Virtual I/O Server 106           Structure: This term is indefinite for a
                                                                                          lack of sufficient corresponding structure
                                                                                          in the specification.
42.   “one or more input/output               Not subject to § 112 ¶ 6 - in the           Means-plus function term. This term is
      virtualization modules comprising       alternative:                                indefinite.
      computer-readable instructions
      operative to cause the one or more      Function: forward the data associated       Function: forward the data associated
      processors to: […] forward the data     with the storage command                    with the storage command to the data's
      associated with the storage command                                                 destination
      to the data’s destination”              Structure: Virtual I/O Server 106; HBA
                                              108; I/O Fabric Interface 110               Structure: This term is indefinite for a
      (’818 patent claim 17)                                                              lack of sufficient corresponding structure
                                                                                          in the specification.

43.   “one or more input/output               Not subject to § 112 ¶ 6 - in the           Means-plus function term. This term is
      virtualization modules comprising       alternative:                                indefinite.
      computer-readable instructions
      operative to cause the one or more      Function: buffer the storage command in     Function: buffer the storage command in
      processors to: […] buffer the storage   the memory, if the current amount of        the memory, if the current amount of
      command in the memory, if the           tokens available is Insufficient            tokens available is insufficient
      current amount of tokens available is
      insufficient”                           Structure: Virtual I/O Server 106           Structure: This term is indefinite for a
                                                                                          lack of sufficient corresponding structure
      (’818 patent claim 17)                                                              in the specification.




                                                                 18
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 20 of 21

                                                              EXHIBIT C

                                                        Disputed Claim Terms

       II.     The Parties’ Respective Additional Proposed Constructions For Specific Disputed Terms
       For the following terms the parties agree that the terms are means-plus-function terms under 35 U.S.C. ¶ 112. The parties also

agree on the proposed construction for the structure and function of the term. The only disagreement is whether the terms should be

construed to include the specification citations included in VMware’s proposed construction.

             Claim Terms and Phrases              Plaintiff’s Proposed Construction         Defendants’ Proposed Construction
                                            U.S. Patent No. 7,949,752 (the “’752 patent”)
44.   “means for receiving data for creating Means-plus function term.                   Means-plus function term.
      a network-based agent”
                                               Function: receiving data for creating a   Function: Same as IV’s proposal.
      (’752 patent claim 1)                    network-based agent
                                                                                         Structure: communication line (68) as
                                               Structure: communication                  described in ’752 patent, 6:16–27, 14:48–
                                               line (68)                                 57.


45.   “means for invoking, in response to        Means-plus function term.                  Means-plus function term.
      receiving a URL defining a type of
      event and identifying the network-         Function: invoking, in response to         Function: Same as IV’s proposal.
      based agent, an execution of the           receiving a URL defining a type of event
      network-based agent”                       and identifying the network based          Structure: agent server (20) as described in
                                                 agent, an execution of the network-based   ’752 patent, 7:47–65, 8:7–13, 18:34–38.
      (’752 patent claim 1)                      agent

                                                 Structure: agent server (20)

46.   “means, including the network-based        Means-plus function term.                  Means-plus function term.
      agent, for using a service and a service
      resource configured to be consumed         Function: using a service and a            Function: Same as IV’s proposal.


                                                                   19
                         Case 1:19-cv-01075-ADA Document 67-3 Filed 04/17/20 Page 21 of 21

                                                          EXHIBIT C

                                                    Disputed Claim Terms

            Claim Terms and Phrases             Plaintiff’s Proposed Construction        Defendants’ Proposed Construction
      by the network-based agent for         service resource configured
      performing the operation”              to be consumed by the                     Structure: agent (22) as described in ’752
                                             network-based agent for                   patent, 8:31–34, 9:31–39.
      (’752 patent claim 1)                  performing the operation

                                             Structure: agent (22)

47.   “means for communicating a result of   Means-plus function term.                 Means-plus function term.
      the operation over a network
      communications link”                   Function: communicating a result of the   Function: Same as IV’s proposal.
                                             operation over a network
      (’752 patent claim 1)                  communications link                       Structure: communication line (68) as
                                                                                       described in’752 patent, 6:16–27, 14:48–
                                             Structure: communication line (68)        57.

48.   “means for mediating an interaction    Means-plus function term.                 Means-plus function term.
      between the means for using the
      service and the service”               Function: mediating an interaction        Function: Same as IV’s proposal.
                                             between the means for using the service
      (’752 patent claim 3)                  and the service                           Structure: service wrapper (26) as
                                                                                       described in ’752 patent, 16:22–38.
                                             Structure: service wrapper (26)

49.   “means for allowing a user to modify   Means-plus function term.                 Means-plus function term.
      the network-based agent”
                                             Function: allowing a user to modify       Function: Same as IV’s proposal.
      (’752 patent claim 6)                  the network-based agent
                                                                                       Structure: network system (2) as described
                                             Structure: network system (2)             in ’752 patent, 9:26–30, 10:12–15.




                                                               20
